Foley, S.
The grounds of this appeal of the executors from the order fixing tax are (1) that the preferred and common stock of the' Locke & Clarke Company were overvalued; (2) that the amount allowed by the appraiser as a deduction for commissions was erroneous.
The stock of the corporation is closely held. Its value must, therefore, be ascertained from the books of the corporation. It cannot be determined by a comparison with quotations or prices paid for stock sold in the open market. The appraiser has followed the principles established by the decisions for the valuation of stock of this character, including the good will. Matter of Seaich, 170 App. Div. 688; affd., 219 N. Y. 634; Von Au v. Magenheimer, 126 *292App. Div. 257; Matter of Ball, 161 id. 79; Matter of Flurscheim, 107 Misc. Rep. 470. The appeal on this ground is denied. It appears from an affidavit submitted to the appraiser "that the assets of decedent’s estate exceed the sum of $100,000. Each of the three executors is, therefore, entitled to full commissions. Matter of Van Pelt, 63 Misc. Rep. 616, 617. The executors are entitled to commissions on the value of the stock of the Locke & Clarke Company, for their duties in respect to this property are executorial. Matter of Fisher, 93 App. Div. 186.
Submit order on notice modifying order fixing tax in accordance with this decision.
Decreed accordingly.